Citation Nr: 1312595	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to an evaluation in excess of 20 percent for cervical spondylosis, status post fusion, excluding the period from August 8, 2008, through September 30, 2008, during which time a temporary total (100 percent) evaluation was in effect under 38 C.F.R. §4.30.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from April 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.

The Board issued a decision denying this appeal in February 2012.  In September 2012, the United States Court of Appeals for Veterans Claims (Court) remanded the issue to the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court remanded the claim pursuant to a Joint Motion for Remand (JMR) by the appellant and the Secretary of Veterans Affairs.  In the JMR, the parties noted the Board's decision was based in part on the findings in a February 2011 examination report.  The parties to the JMR noted that at the Veteran's August 2011 Board hearing, he testified that the February 2011 examiner did not use a goniometer to measure the range of motion of his cervical spine.  The parties to the JMR agreed that the Veteran is entitled to a new VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his cervical spondylosis, status post fusion.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted using a goniometer, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also estimate any additional loss of motion, expressed in degrees, on repetitive motion due to factors such as weakness, fatigue, and incoordination.  The examiner should similarly estimate any additional loss of motion, in degrees, during periods of flare-ups.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

  

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



